Citation Nr: 1506705	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right eye disability and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a headache disability and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a disability manifested by chest pains and if so, whether service connection is warranted.

5.  Entitlement to service connection for a heart disability, to include as secondary to the service-connected depressive disorder, not otherwise specified (NOS). 

6.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected depressive disorder, NOS, between December 22, 2003, and August 31, 2011.

7.  Entitlement to an effective date prior to December 22, 2003, for the award of service connection for depressive disorder, NOS. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Son


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In December 2008, in pertinent part, the RO determined that new and material evidence had not been submitted to reopen the claims of service connection for cervical pain, right eye contusion, chronic headaches, and chronic chest pain.  The RO also denied service connection for coronary artery disease (CAD).  The Veteran filed a notice of disagreement (NOD) in January 2009.  A statement of the case (SOC) issued in February 2011.  The Veteran perfected his appeal in March 2011.  

The RO previously denied service connection for cervical pain, right eye contusion, chronic chest pain, and chronic headaches.  See August 2005 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

The Board is aware that the Veteran did not include the issue of service connection for chest pains on his March 2011 VA Form 9; however, he has continuously argued for such benefits.  It is clear to the Board that he did not intend to withdraw his appeal and in fact, it would appear to be part of the claim for a heart disability.  However, given that chest pains was previously denied, the Board must first determine whether to reopen the claim and then adjudicate the claim under a merits analysis, to include determining whether it is part of his claim for a heart disability. 

In March 2011, the RO awarded service connection for depressive disorder and assigned an initial 50 percent rating effective December 22, 2003.  In April 2011, the Veteran filed an NOD with the effective date assigned for the award of service connection.  An SOC issued in July 2014.  The Veteran perfected his appeal in August 2014. 

As noted above, the RO awarded service connection for depressive disorder, NOS, in a March 2011 rating decision.  The same month, the Veteran also filed an NOD with the initial 50 percent rating assigned.  In November 2012, the RO granted a 100 percent rating effective August 31, 2011.  In December 2012, the Veteran filed a statement disagreeing with the effective date assigned.  The request for a 100 percent rating prior to August 2011 is part and parcel of his claim for an initial rating in excess of 50 percent.  The issue has been recharacterized as it appears on the cover page of the instant decision.  An SOC has not been issued.   Therefore, the Board must remand the claim, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In February 2012, the RO continued the noncompensable rating for the service-connected bilateral athlete's foot.  The Veteran filed an NOD with the continued noncompensable rating.  An SOC issued in November 2012.  The Veteran did not file a timely VA Form 9, Appeal to the Board, and thus, the Board does not have jurisdiction over the claim.  

The Veteran presented testimony before the Board in October 2014; a transcript of the hearing has been associated with the virtual record.

During the October 2014 Board hearing, the Veteran raised a claim of clear and unmistakable error (CUE) in a November 13, 1957, rating decision denying service connection for dissociative reaction.   The Veteran has raised an inextricably intertwined issue with the claim for an earlier effective date for the award of service connection for depressive disorder that has not been addressed by the Agency of Original Jurisdiction (AOJ).  Both must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for heart, chest pain, cervical spine, right eye, and headache disabilities, as well as the claims for an earlier effective date for the award of service connection for depressive disorder, NOS, and an initial rating in excess of 50 percent for the service-connected depressive disorder, NOS, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for cervical pain, right eye contusion, chronic chest pain, and chronic headaches; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the August 2005 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for chest pain, cervical spine, right eye, and headache disabilities.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claims for service connection for chest pain, cervical spine, right eye, and headache disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for chest pain, cervical spine, right eye, and headache disabilities.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 



II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for chest pain, cervical spine, right eye, and headache disabilities.  The claims for cervical pain, right eye contusion, and chronic chest pains were originally denied in an August 2005 rating decision because the RO found that there was no evidence of current disabilities related to service.  The claim for chronic headaches was denied on the basis that there was no evidence that his headaches were related to his in-service complaints of headaches.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since August 2005, new evidence has been added to the claims file that is material to the Veteran's claims.  Notably, the Veteran has been diagnosed with various disabilities, to include, but  not limited to, cervical radiculopathy and arthritis, cataracts, blepharitis, suspect glaucoma, migraine variant headaches, and coronary artery disease (CAD).  He has also undergone surgery for stent and pacemaker placement.  In a December 2006 statement, Dr. HXS opined that the Veteran's cervical pain, residuals of the right eye contusion, chest pains, and chronic headaches were most likely related to his active duty service.  As there was no evidence of a current cervical, right eye, or chest pain disabilities at the time of the August 2005 denial or any nexus evidence regarding the claimed conditions, it is new.  
Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for chest pain, cervical spine, right eye, and headache disabilities.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claims for service connection for chest pain, cervical spine, right eye, and headache disabilities are reopened; the appeals to this extent are allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for chest pain, cervical spine, right eye, and headache disabilities, as well as the claim for heart disability.  

The Veteran claims that his cervical spine, right eye, and headache disabilities are the result of injuries sustained in service (hit to the head and right eye).  He contends that his heart disability first manifested in service as complaints of chest pains.  Service treatment records reveal the Veteran was hit in the head and right eye.  He was treated for headaches, contusions, mild conjunctival infection, and swelling of the eyelid.  He also complained of chest pain on various occasions.  Post-service, the Veteran has been variously diagnosed with cervical radiculopathy and arthritis, cataracts, blepharitis, suspect glaucoma, migraine variant headaches, and CAD (with stent and pacemaker placements).  The Veteran additionally claims that his heart disability is related to his service-connected depressive disorder.  The Veteran testified that has had neck problems, headaches, chest pain, and residuals of the right eye contusion, to include blurry and double vision, since service.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded VA examinations to determine the etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA treatment records associated with the virtual record are dated in October 2012.  Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran testified that the claims folder was missing medical records dated between 1957 and 2003.  The Board notes that he did not specifically identify which records were missing.  The record also reveals the Veteran is apparently a recipient of Social Security Disability.  Records from the Social Security Administration (SSA) have not been associated with the record.  Such must be obtained upon Remand, as well as any missing treatment records identified by the Veteran.  38 C.F.R. § 3.159(c)(1),(2).

The RO denied the claim of service connection for dissociative reaction in a November 1957 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.302(b), 20.1103.  In a January 2011 decision, the Board determined the November 1957 rating decision was final, reopened the Veteran's claim, and granted service connection for a psychiatric disorder manifested by depression.  The RO implemented the award of service connection for depressive disorder, NOS, in a March 2011 rating decision.  The Veteran filed an NOD with respect to the December 22, 2003, effective date for the award of service connection.

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier.  The United States Court of Appeals for Veterans Claims (Court) held that a final decision of the Secretary was subject to revision only on the grounds of CUE, or upon the presentation of new and material evidence to reopen.  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  The Court concluded that there was no proper claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, and as noted above, the November 1957 rating decision is final.  During the Veteran's October 2014 Board hearing, he raised a CUE claim with regard to the November 1957 rating decision.  

Here, the RO has not yet adjudicated the recently raised CUE issue.  The Board finds that the Veteran's claim for an effective date prior to December 22, 2003, for the award of service connection for depressive disorder, and his claim with regard to CUE in the November 1957 rating decision are inextricably intertwined, since the CUE claim is attacking the finality of a prior final rating decision.  Therefore, the issue of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim.  See Harris, supra.

As noted in the Introduction, in March 2011, the RO awarded service connection for depressive disorder.  The Veteran filed an NOD with the initial 50 percent rating assigned.  The RO awarded an increased 100 percent rating effective August 31, 2011.  The Veteran then disagreed with the date of the staged rating (part and parcel of the claim for a higher initial rating as the entire period is under appeal).  Since there has been initial RO adjudication of the claim and NODs filed, the Veteran is entitled to an SOC.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those dated from October 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Secure for the record copies of any missing private and/or VA treatment records dated between 1957 and 2003 that the Veteran identifies.   All requests for records and their responses must be associated with the claims folder.

3.  Secure for the record copies of the Veteran's SSA file, to include the administrative decision awarding benefits and the underlying medical records utilized to reach said decision.  All requests for records and their responses must be associated with the claims folder.

4.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiners should describe all findings  in detail.  The examiners must explain the rationale for all opinions.
  
(a) The examiner(s) should state whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed cervical spine, right eye, and headache disabilities are related to the Veteran's active military service?  
(b) The examiner(s) should state whether the Veteran has a separate disability manifested by chest pains, or whether it is part of a currently diagnosed heart disability, and if so, whether any currently diagnosed heart disability (or heart disability that includes manifestations of chest pain) and/or separate chest pain disability is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active military service?  
(c) The examiner(s) should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed heart disability is proximately due to, the result of, or aggravated by a service-connected disability, to include the service-connected depressive disorder beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

5.  The RO should adjudicate the issue of CUE in the November 1957 rating decision that denied service connection for dissociative reaction.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include the claim for an earlier effective date for the award of service connection for depressive disorder (once the CUE claim has been adjudicated).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

7.  The RO must provide the Veteran with an SOC with respect to his claim of entitlement to an initial rating in excess of 50 percent for the service-connected depressive disorder, NOS, between December 22, 2003, and August 31, 2011.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a substantive appeal is filed the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


